Title: From John Adams to George Washington Adams, 26 March 1822
From: Adams, John
To: Adams, George Washington



Dr G.
March 26 22 18

I am delighted with your number 22. It is not too free. It is modest enough. It is wise learned and ingenious.
I have sometimes the feelings of Theophrastus who at 115 as I learn from casauban, thought it hard to die when he had just learned to live. Never was I more ardently interested in historical and political studies or Amusements. Hobard Johnson Morton, Winslow Bradford and a hundred others have been read to me from Our Historical Collections and I am now studying the debates in the New York Convention I know not a book more deserving the anxious meditation of a young American Lawyer.
 It is true the legal political and historical Litiratur of the United States is already Swollen with a dropsy: but a Lawyer must have at hand all over Constitutions debates of Conventions, Reports of Adjudged Cases, Original Histories and Historical Collections. You seem to be aware of the influence of names. You will be more sensible of it, the Longer you live and the more you read. The Power of names is tremendous. The Name of a General has often gained more Victories Man all his Skill and Valour. The Name of a Statesman has often ruined and perhaps sometimes saved a Nation. Many names have been blessings to man kind but I fear that many more have been Pestilences. Have a care that yours may ever do good and no harm.
Thomas behaves well a Norwich. See that he does not get the Start of you all

John Adams